 1   Ivan Paul Cohen, SBN 171686
     LAW OFFICES OF IVAN P. COHEN
 2   19 Gingerwood,
     Irvine, California 92603
 3
     Tel: (714) 931-2240 / Fax (949) 861-4099                        JS-6
 4   Email: ipc4law@gmail.com

 5   Attorneys for Plaintiff, LEIYAH SHAN
 6
                                UNITED STATES DISTRICT COURT
 7                    CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 8
 9   LEIYAH SHAN, an individual,                       )   Civil Action: 8:18-CV-02310-JVS (ADSx)
                                                       )
10             Plaintiff,                              )   Judge: Hon. James V. Selna
          v.                                           )   Courtroom: 10C
11
                                                       )
12   ROUNDPOINT MORTGAGE                               )   Action Filed: November 26, 2018
     SERVICING CORPORATION; and                        )   Trial Date: None
13   DOES 1 through 10, inclusive,                     )
                                                       )   ORDER GRANTING DISMISSAL OF
14             Defendants.                             )   ENTIRE ACTION
15
16
     TO ALL PARTIES, AND THEIR COUNSEL OF RECORD
17
                Having considered the request for dismissal with prejudice, with a waiver of costs, the
18
     Court orders the following:
19
     1.         The entire case is dismissed “with prejudice” with a waiver of costs.
20
21
     IT IS SO ORDERED
22
23
     February 14, 2019
24
                                                     U.S. District Court Judge
25                                                   James V Selna

26
27
28


                  ORDER GRANTING DISMISSAL OF ENTIRE ACTION (Shan v. RoundPoint, et al.)
                                                    Page 1 of 1
